DISSENTING OPINION ON PETITION FOR REHEARING.
I believe the rehearing should be granted. The provision in the contract for an annual readjustment of the lien cannot be ignored. It must have been intended that the amount of the cash-surrender value of the policies should be changed annually to conform to the changed value of the assets. Permitting the cashing and rewriting of policies for an additional year when it was known that the value of the net assets had greatly decreased defeated this purpose and worked a substantial injury to the remaining policyholders. When the Lincoln rewrote policies on the basis of the old values it amounted to offering an inducement contrary to the terms of the contract. This is one of the reasons why Roll, J., dissented from the original opinion.
NOTE. — Reported in 46 N.E.2d 203. *Page 735